Citation Nr: 0309854	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  01-02 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain.  

2.  Entitlement to an evaluation in excess of 30 percent for 
status-post repair of left hip adductor longus and brevis, 
and adductor tenotomy, synthesis pubis subluxation, and 
chronic left groin pain.  

3.  Entitlement to an evaluation in excess of zero percent 
for left inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1994 to 
October 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  

By a November 2002 decision, the Board denied the appellant's 
claim of entitlement to service connection for a right hip 
disability.  As will be discussed in further detail below, 
the rating issues listed on the title page of this action 
were appealed by the veteran; however, a decision as to those 
issues was deferred while the Board undertook additional 
evidentiary development.  


REMAND

In November 2002, the Board undertook additional development 
with respect to the rating issues on appeal pursuant to 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  The appellant 
was notified of this development in a March 2003 letter from 
the Board, using the appellant's last known address of 
record.  However, the Board notes that the development 
actions requested by the Board have only been partially 
completed.  The development actions requested by the Board 
resulted in the acquisition of x-ray reports from the VA 
Medical Center (VAMC) in Dallas, Texas, dated in July 1999, 
and a magnetic resonance imaging (MRI) report also from the 
Dallas VAMC, dated in August 1999.  It appears that the 
appellant failed to report to VA examinations scheduled by 
the Board.  In this regard, the Board notes that in a 
handwritten note, it was noted that the appellant was 
originally scheduled to undergo VA examinations on April 3, 
2003.  However, the appellant called and rescheduled his 
examinations for April 10, 2003.  It was further reported 
that the appellant called a second time and rescheduled his 
examinations for April 17, 2003, but he failed to report to 
those scheduled examinations.  

The Board recognizes that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the decision on the claim must be based 
on the evidence of record.  38 C.F.R. § 3.655(b)(2002).  
Nevertheless, the Board also observes that the address used 
in the letter sent to the appellant notifying him of his 
April 17th VA examinations was a different address from the 
last known address of record.  In addition, the Board notes 
that although there is no indication that the examination 
notice was returned as undeliverable, see Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (the law requires only 
that the VA mail a notice; regularity of the administrative 
process is presumed in the absence of clear evidence to the 
contrary), there is also no evidence of record that the 
appellant had recently changed his address.  Consequently, to 
ensure the appellant due process of law and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO in order to verify the veteran's address and have his 
VA examinations rescheduled.  

It should be pointed out that on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit, in Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, No. 02-7304 (Fed. 
Cir. May 1, 2003) (DAV), held that 38 C.F.R. § 19.9(a)(2), 
which gave the Board authority to obtain and review evidence 
on its own, was invalid because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of the right 
to initial consideration of the evidence by the RO.  The 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide the notice required by 
38 U.S.C. [§ ] 5103(a)" and "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.  

In the instant case, given that the appellant has not been 
provided the opportunity to review the evidence added to the 
record as a result of the Board's development actions 
pursuant to 38 C.F.R. § 20.903(b), and because he has not 
waived his right to have the additional evidence considered 
initially by the RO, a remand of the case is therefore 
required to comply with DAV.  In addition, the Board notes 
that it is not entirely clear that the RO has provided the 
appellant with the notice to which he is entitled under 
38 U.S.C.A. § 5103(a) and 38 U.S.C. § 5103(b), which 
specifically provides a claimant one year to submit evidence.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take action necessary 
to verify the veteran's current address, 
including contacting the veteran's 
representative, if necessary.  
Thereafter, the RO should review the 
claims folder and ensure that all 
notification and development required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 66 
Fed. Reg. 45,620-32 (Aug. 27, 2001), are 
fully complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him in 
recent years for his service-connected 
lumbosacral strain, left hip disability, 
or left inguinal hernia repair.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include any medical treatment records 
from the VA Medical Centers in Fort Worth 
and Dallas.  

3.  The RO should ensure that its efforts 
to obtain the identified records are 
fully documented in the claims folder.  
If the RO is unsuccessful in obtaining 
any medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.  

4.  After completion of the above-
requested actions, the RO should make 
arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded the following examinations: 

(A) an neurologic examination to evaluate 
the severity of the appellant's service-
connected low back disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  All indicated 
testing should be conducted, and current 
X-rays of the low back should be 
obtained.  The examiner should indicate 
whether the appellant has disc pathology 
of the lumbosacral spine due to his 
strain and, if so, should indicate the 
frequency with which the appellant 
experiences attacks attributable to that 
condition.  If disc syndrome exists as 
part of the service-connected strain, the 
examiner should also note whether the 
condition is manifested by persistent 
symptoms compatible with sciatic 
neuropathy, with characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurologic findings 
appropriate to the site of the diseased 
disc(s). The examiner should then 
indicate whether the disc syndrome 
affecting the low back is best described 
as mild, moderate, severe, or pronounced.  
The examiner should also state whether 
during the past twelve months, the 
duration of the appellant's 
incapacitating episodes are at least four 
weeks but less than six weeks, or whether 
the incapacitating episodes have a total 
duration of at least six weeks.  (Please 
note that an incapacitating episode is a 
period of acute signs and symptoms that 
requires bed rest prescribed by a 
physician and treatment by a physician.)  
A complete rationale for all opinions 
should be provided.  

(B) an orthopedic examination to evaluate 
the severity of the appellant's service-
connected status-post repair of left hip 
adductor longus and brevis, adductor 
tenotomy, synthesis pubis subluxation, 
with chronic left groin pain.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All indicated testing 
should be conducted.  With regard to the 
left hip, the examining physician should 
record the range of motion in terms of 
degrees of extension, flexion, abduction, 
adduction, and rotation.  After reviewing 
the appellant's complaints and medical 
history, the examiner should render an 
opinion as to the extent to which the 
appellant experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, and should 
portray these factors in terms of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  Specifically, the examiner 
should indicate whether the overall left 
hip disability picture, in terms of 
limited motion, and including any 
weakness, excess fatigability, 
incoordination, and/or pain, is best 
equated with flexion which is limited to 
10, 20, 30, 45, or more than 45 degrees.  
The examiner should also explain whether 
there is adequate pathology demonstrated 
to support each of the appellant's 
functional losses.  The rationale for the 
examiner's opinions should be explained 
in detail.  

(C) an examination in order to fully 
assess the current status of the 
appellant's service-connected left 
inguinal hernia repair.  All necessary 
tests and studies should be accomplished 
and clinical manifestations should be 
reported in detail.  The claims folder 
should be made available to the examiner 
prior to evaluation.  The examiner should 
undertake clinical analysis to determine 
whether there is a hernia, if the hernia 
is small or large; readily reducible, not 
readily reducible, or non-reducible; 
well-supported by a truss or not; and 
other factors enumerated in 38 C.F.R. § 
4.114, Diagnostic Code 7338 (2002).  
(Diagnostic Code 7338 provides that a 
noncompensable evaluation will be 
assigned where the hernia is small, 
reducible, or without true hernia 
protrusion, or not operated but remedial.  
A 10 percent evaluation will be assigned 
where it is postoperative recurrent, 
readily reducible and well supported by 
truss or belt.  A 30 percent evaluation 
will be assigned where it is small, 
postoperative recurrent or unoperated 
irremediable, not well supported by 
truss, or not readily reducible.  And, a 
60 percent evaluation will be assigned 
where it is large, postoperative, 
recurrent, not well supported under 
ordinary conditions and not readily 
reducible when considered inoperable.  
38 C.F.R. § 4.114, Diagnostic Code 7338 
(2002).)  A complete rationale for all 
opinions should be provided.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination reports.  If the reports are 
not in compliance with the instructions 
provided above, corrective action should 
be taken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

6.  Thereafter, after undertaking any 
additional development deemed appropriate 
in addition to that requested above, the 
RO should readjudicate the rating issues 
on appeal.  Consideration should be given 
to the propriety of staged ratings.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  If the RO 
determines that any diagnosed 
intervertebral disc syndrome is a part of 
the appellant's service-connected low 
back disability, and given that the 
regulations for the evaluation of 
intervertebral disc syndrome under 
Diagnostic Code 5293 were amended, 
effective from September 23, 2002, see 67 
Fed. Reg. 54345 -54349 (Aug. 22, 2002), 
the RO should provide in the SSOC the old 
and new rating criteria relating to 
Diagnostic Code 5293.  An appropriate 
period of time should be allowed for 
response.  

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

